Citation Nr: 0433113	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-09 034	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a right foot 
disability with bilateral pes planus and hammertoes, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from November 1987 to November 1993.  This matter originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a June 1999 rating decision of the Department of 
Veterans (VA) Affairs Regional Office (RO) in Cleveland, 
Ohio.  The Board remanded the case in October 2003 for 
additional development; the case is now back at the Board for 
appellate review.

In December 2002, a hearing was held at the Board in 
Washington, D.C. before the undersigned Veterans Law Judge 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.

The Board notes that service connection for the right foot 
surgical scar was granted in a rating decision issued in May 
2004; a 10 percent evaluation has been assigned effective as 
of June 2003.  The Board also notes that the appellant has 
raised the matter of numbness in his right big toe on several 
occasions, and that the May 1995 VA medical examination 
revealed mild dysesthesia over the right foot incision, while 
the May 1999 VA examination revealed distal numbness in the 
distribution of the first toe on the right foot.  The matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's foot disability currently is manifested 
by subjective complaints of constant pain and pain on use, 
and objective medical findings of a normal gait without 
assistive device or shoe insert, plantigrade stance, normal 
alignment of the Achilles tendon, full ankle motion, no 
evidence of weakness, fatigability or incoordination, no foot 
drop or plantar fascia contraction, no forefoot or midfoot 
malalignment, no valgus or varus deformity, no tenderness 
underneath the foot or the metatarsal heads, no swelling, no 
calluses, no pain on manipulation of foot, and no adduction 
of the forefoot, with no evidence of pes planus, pes cavus, 
or clawfoot, or weightbearing on the medial side of the big 
toe, or other specific deformities.

2.  A moderately severe right foot disability has not been 
demonstrated.

3.  The appellant's foot disability is not shown to produce 
marked deformity, pain on manipulation and use accentuated, 
swelling on use, or characteristic callosities.

4.  The appellant's foot disability is not shown to produce 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia and marked 
tenderness under metatarsal heads.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right foot disability with bilateral pes planus and 
hammertoes have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); (2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5276, 5279, 5282, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



I. Increased rating claim

The appellant contends that his foot disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his foot condition warrants an evaluation in 
excess of the currently assigned 10 percent rating.

The appellant testified at his December 2002 Board hearing 
that he began to have problems with his foot after service 
when he worked moving office furniture.  He stated that his 
foot was currently swollen and that he had problems on a 
daily basis with pain and discomfort.  See Hearing Transcript 
p. 3.  The appellant reported constant pain in his foot and 
numbness in his big toe.  He said that he had no days that 
were pain-free.  See Hearing Transcript pp. 4-5.  The 
appellant further testified that he was not currently using 
any kind of shoe insert, that there was a callus on the ball 
of his foot, and that he took over-the-counter pain 
medication.  See Hearing Transcript pp. 6-7.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The evidence of the present level 
of disability is found in the reports from VA examinations of 
the appellant's foot conducted in May 1999, and June 2003, 
and in VA inpatient and outpatient treatment records dated 
between December 1997 and April 2004, in the appellant's 
December 2002 hearing testimony and in the various written 
statements submitted by the appellant and his representative.

Review of the appellant's VA treatment records reveals that 
the appellant complained of right foot pain in November 1997, 
and in June 1998.  A March 1999 note indicates the presence 
of calluses on the right foot and the appellant reported that 
the right foot pain was at level 10 at all times.  In April 
1999, the appellant reported that he had recently felt chest 
pain while playing basketball.  He also reported tenderness 
in his right foot scar; pes planus was noted.  The April 1999 
VA hospital discharge summary includes an Axis III diagnosis 
of chronic right foot pain.

The appellant underwent a VA foot examination in May 1999; he 
complained of swelling of the foot but denied use of a 
crutch, cane or walker.  He reported that the application of 
ice would reduce the pain and that he did not take any 
medication or receive physical therapy.  He did not use any 
shoe insert.  The appellant reported pain on standing and 
walking, as well as an inability to play sports due to the 
discomfort.  On physical examination, the appellant 
demonstrated full range of motion of the right foot and right 
first toe.  There was no palpation tenderness.  The examiner 
rendered a diagnosis of status post surgery of the right foot 
with intermittent symptomatology and minor physical findings.

The appellant underwent another VA foot examination in June 
2003; he complained of constant pain and pain on use.  He 
said that the pain was in his foot near the toes.  The 
appellant stated that the pain was 5/10 and that he did not 
take any pain medication for it.  He also said that he had 
difficulty using regular shoes.  The appellant stated that he 
was unable to run, that his condition was getting worse, that 
his activities of daily living were somewhat limited and that 
his foot sometimes swelled up.  On physical examination, the 
examiner stated that the appellant did not appear to be in 
any pain and that he walked with a normal heel-toe gait.  The 
appellant did not use a cane and there was no orthosis or 
insert in his shoe.  On standing, his posture was good and 
both feet were plantigrade.  There was no evidence of pes 
planus.  The examiner noted that the Achilles' tendon was 
neutral without bowing.  The appellant demonstrated normal 
sensation and full ankle motion.  There was no evidence of 
weakness, fatigability or incoordination.  There was no foot 
drop or plantar fascia contraction, no forefoot or midfoot 
malalignment, no valgus or varus deformity, no tenderness 
underneath the foot or the metatarsal heads, no swelling, no 
calluses, no pain on manipulation of foot, and no adduction 
of the forefoot.  There was no evidence of pes cavus or 
clawfoot.  The appellant's weightbearing line was between the 
first and second toes and not on the medial side of the big 
toe.  Radiographic examination revealed only a missing right 
medial sesamoid bone with no other areas of bony deformity.  
There was no evidence of malunion or nonunion of the tarsal 
bones.  The examiner concluded that there was currently no 
evidence of any manifestation of a painful condition of the 
right foot except for mild tenderness near the distal part of 
the scar.  The examiner stated that there was no evidence of 
calluses or any deformity of the foot.  The examiner further 
stated that the appellant's weightbearing was normal and that 
the appellant was not unemployable due to the right foot 
disability.

There are a number of Diagnostic Codes specifically 
pertaining to the feet.  Diagnostic Code 5276, flatfoot, 
acquired, provides that moderate symptoms with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo-achillis, pain on manipulation and use of the 
feet, bilateral or unilateral is to be rated at 10 percent.  
Severe symptoms with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities is to be rated at 20 percent for unilateral 
involvement; bilateral involvement to this degree is to be 
rated at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

Acquired claw foot, with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads 
is entitled to a 30 percent evaluation for bilateral 
involvement; a 20 percent evaluation is assigned for 
unilateral involvement to this degree.  Acquired claw foot, 
with great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads is 
entitled to a 10 percent evaluation for bilateral or 
unilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 
5278.

When the veteran experiences hammer toes, a 10 percent rating 
is warranted for unilateral involvement of all toes without 
claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

The appellant's foot disability has been evaluated by the RO 
under Diagnostic Code 5284, which provides that foot injuries 
are rated 10 percent disabling when moderate, 20 percent when 
moderately severe, and 30 percent when severe.  A 40 percent 
rating may be assigned for loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The clinical evidence of record does not show that the 
appellant suffers from any specific foot deformity such as 
hammertoes or high arch clawfoot.  There is no objective 
evidence of marked deformity (pronation, abduction, etc.).  
While there is some evidence of pain on use, along with the 
presence of callosities on occasion, there is no indication 
of swelling on use or pain accentuated on manipulation and 
use, or callosities characteristic of flatfoot.  Most 
recently, pes planus was not found on examination.  
Therefore, when considering whether a higher rating may be 
assigned under Diagnostic Code 5276, a higher initial rating 
is not warranted.  Nor has the appellant had all toes tending 
to dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads.  (Diagnostic Code 5278 requires that all of 
these symptoms be shown for a 20 or 30 percent rating.)  Some 
significant tenderness was shown but, as noted above, 
tenderness is related to the scar that is separately rated 
and the appellant does not experience the other symptoms 
necessary for the award of a rating greater than 10 percent 
if rated by analogy to pes cavus.  Additionally, the most 
recent examination did not reveal any hammertoes for which a 
rating may be assigned.  

For the reasons that follow, there is no clinical evidence 
tending to show that the appellant has the equivalent of a 
"moderately severe" foot injury or that he has suffered the 
loss of use of the right foot.  Diagnostic Code 5284.

Disability such as that described in the latest VA 
examination, most particularly the pain experienced by the 
appellant that he has recently said rates a 5 on a scale of 1 
to 10 (he has not demonstrated any osteophyte formation or 
degenerative joint disease of the right foot), does not 
amount to disability that warrants a characterization of 
"moderately severe," as that term is used in Diagnostic 
Code 5284.  The terms "moderate" and "moderately severe" 
are not specifically defined by the regulation, but a review 
of other rating criteria relating to disabilities closely 
associated with the same anatomical area suggests that 
"moderately severe" contemplates disability greater than 
that experienced by the appellant.  The Board addressed other 
foot rating criteria above, and found that a 20 percent 
rating (the rating assigned for "moderately severe" 
disability under Diagnostic Code 5284) under these other 
criteria require symptoms not experienced by the appellant.  
Even the criteria for metatarsalgia, which are meant to 
account for pain, do not provide for a rating greater than 10 
percent.  Diagnostic Code 5279.  The appellant's right foot 
disability does not rise to the 20 percent level of 
disability contemplated by the various rating criteria 
pertaining to the feet.  In other words, it is not the sort 
of disability contemplated by the rating criteria for a 20 
percent rating, in this case under Diagnostic Code 5284.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a higher rating 
for his foot disability, characterized by the RO as including 
bilateral pes planus and hammertoes.

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the applicability of sections 4.40, 
4.45, and 4.59 depended upon the manifestations compensated 
under Diagnostic Code 5284.  

Factors to consider are the degree of limitation of motion 
that the appellant has and the degree of pain he experiences.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported; 
however, no muscle atrophy or weakness has been demonstrated 
and there is no clinical evidence of any muscle spasm.  
Objective medical evidence did show findings of tenderness in 
the area of the ball of the foot and complaints of pain, but 
as noted above the assigned initial rating of 10 percent 
reflects the extent of the appellant's pain and the related 
functional impairment that he experiences as a consequence of 
his symptoms, including during prolonged walking and 
weightbearing.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

Given that a 10 percent rating is warranted for "moderate" 
disability, and because a higher rating is not warranted 
unless there is "moderately severe" disability, the Board 
finds that the appellant's problems with pain and tenderness 
in his right foot are best approximated by the 10 percent 
rating assigned.  Diagnostic Code 5284.  Absent continued 
problems with bilateral pes planus or hammertoes, the Board 
finds, therefore, that a rating of 10 percent is warranted 
for the demonstrated functional loss in the right foot 
pursuant to Diagnostic Code 5284, as well as 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  However, the Board can find no basis 
under Diagnostic Code 5284, or any other Diagnostic Code, to 
grant the appellant an evaluation in excess of 10 percent.  
Hence, the evidence supports no more than a schedular rating 
of 10 percent for the service-connected foot pathology.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned may be granted when it is 
demonstrated that the particular disability presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Because the RO considered the 
applicability of that regulatory provision during the current 
appellate process, the Board has jurisdiction to consider it 
in its deliberations.  See VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's right foot 
disability has presented such an unusual or exceptional 
disability picture at any time so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular 10 percent evaluation in 
this case is not inadequate.  As discussed above, the 
diagnostic codes provide for higher ratings for foot 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  There is no 
evidence of record to indicate that the appellant required 
any hospitalization for his foot problems or that he has 
required frequent treatment.  Moreover, there is no evidence 
of record that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that further consideration of an extraschedular 
rating is not warranted in this case.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
increased rating claim.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claim.  The appellant was 
notified of the information necessary to substantiate his 
claim by means of the discussions in the February 2000 
Statement of the Case (SOC), the May 2001 Supplemental 
Statement of the Case (SSOC), the May 2004 SSOC and the 
October 2002 Board remand.  He was informed by these 
documents that the evidence of record indicated that his foot 
symptomatology did not more closely approximate a higher 
evaluation.  In addition, the May 2001 SSOC included the text 
of 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107, while the May 
2004 SSOC included the text of 38 C.F.R. §§ 3.159 and 3.321.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical examinations and his VA medical records have been 
associated with the claims file.  The appellant was informed 
about the provisions of the VCAA in the May 2001 and May 2004 
SSOCs.  The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was afforded a 
Board hearing and he thereafter submitted additional 
evidence.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, there is no duty to 
assist that was unmet.


ORDER

An evaluation in excess of 10 percent for the right foot 
disability with pes planus and hammertoes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



